Claims 1, 3-7, and 9-19 are currently pending with claims 2 and 8 being cancelled.  Claims 12 and 13 have been withdrawn as being directed to a non-elected invention. Accordingly, claims 1, 3-7, 9-11, and 14-19 are under consideration. 
The rejection over Goto has been withdrawn in view of the present amendment.  Goto fails to teach a molded article comprising a fiber-reinforced thermosetting resin surface layer having a hollow structural body incorporated therein. 
The rejection over Takehara in view of Coggio is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-11, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "pillar-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/060062 in view of US 5,639,808 to Coggio et al. (Coggio), wherein US 2017/0239895 to Takehara et al. (Takehara) will be relied upon as a translation of WO 2016/060062 for convenience.  
Takehara discloses a fiber reinforced composite material comprising a prepreg and a resin layer laminated to the prepreg (paragraph 85). The prepreg comprises a thermosetting resin and reinforcing fibers (paragraph 88).  The resin layer is obtained by impregnating a porous sheet material with a compound resin wherein the porous sheet material is a nonwoven fabric having continuous through-holes connected to each other to form a three dimensionally communicating structure (paragraphs 42, 85 and 120).  The compound resin comprises a blend of a thermosetting resin and a solid additive (paragraph 89). The compound resin fills the continuous through holes of the non-woven fabric during impregnating process, and thus coats the crossing fibers forming the continuous through holes.  

The porous sheet material acts as a spacer and serves to prevent the drifting of the reinforcing fibers of the prepreg into the resin layer (paragraphs 42 and 44).
The layer of the compound resin that is applied over the surface of the porous sheet material reads on the claimed thin film layer.  
Takehara discloses the solid additive comprising glass beads (paragraph 52).  However, Takehara does not explicitly disclose the glass bead comprising a hollow glass bead.  
Coggio, however, discloses a thermosettable resin composition comprising one or more thermosetting resins, one or more curing agents, and an effective amount of at least one non-functional cyclophosphazene to render the resin composition flame retardant (abstract).  The thermosettable resin composition is suitable for use as an impregnating, laminating resin (column 7, lines 45-50). Alternatively, the thermosettable resin composition is useful as a coating material for a substrate including woven and non-woven materials (column 7, lines 60-65).  The thermosettable resin composition further includes additives to modify characteristics 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add hollow glass microspheres disclosed in Coggio in the compound resin layer disclosed in Takehara motivated by the desire to increase strength while reducing the weight of the composite material.  
Neither Takehara nor Coggio discloses a permeation rate of water from a surface of the composite material on a side of the resin layer of 10% or less; a permeation rate of a solution from a surface of the molded article on a side of the surface layer is 30% or less; and a contact angle of the solution on a glass substrate of 60o or less in accordance with JIS R3257 (1999).  
However, it appears that the resin layer of Takehara as modified by Coggio is made of the same material as the thin film layer of the claimed invention.  The resin layer is comprised of a thermosetting resin and a solid additive in a volume fraction of 0.01 to 20% from the standpoint of development function.  The modified solid additive comprise hollow glass microspheres.  The resin layer has a thickness of 35 microns or more and 300 microns or less.  A maximum size of the solid additive is 22.5 microns. The thermosetting resin in the prior art and the claimed invention comprises epoxy resin available under the tradename JER 828 manufactured by Mitsubishi Chemical Corporation (paragraph 110).  
Therefore, the examiner takes the position that the permeation rate of water from a surface of the composite material on a side of the resin layer of 10% or less; o or less in accordance with JIS R3257 (1999) would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 3 and 4, Takehara discloses that the resin layer is obtained by impregnating a porous sheet material with a compound resin wherein the porous sheet material is a nonwoven fabric having continuous through-holes connected to each other to form a three dimensionally communicating structure (paragraphs 42, 85 and 120).  The compound resin comprises a blend of a thermosetting resin and a solid additive (paragraph 89). The compound resin fills the continuous through holes of the non-woven fabric during impregnating process, and thus coats the crossing fibers forming the continuous through holes.  
The proportion of solid particles remains in the cured coat layer is 99%, 98% or 28% (examples 13, 18 and 19 respectively).  Hence, some of the solid particles are penetrating into the continuous through-holes of the porous material and so is the resin.   
As to claim 5, the resin layer has a thickness of 35 microns or more and 300 microns or less (paragraph 11).  

Therefore, the examiner takes the position that the density of 1.5 g/cc or less would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 7, Takehara discloses that a maximum size of the solid additive is 22.5 microns (table 1, example 1). 
As to claim 9, Takahara discloses that the resin layer is comprised of a thermosetting resin and a solid additive (paragraph 44).
oC in the range from 10 to 10000Pa.s and viscosity at 50oC for 30 mins of 10000 Pa.s or more would be present as like material has like property. 
As to claim 14, Takehara discloses that the solid additive has a size of 0.25 to 300 microns overlapping the claimed range (paragraph 58). 
As to claims 15 and 16, Takehara discloses that the hole diameter of the porous sheet material is smaller than the maximum size of the solid additive (paragraph 49, and table 3).  In particular, as shown in example 20, table 3, the hole diameter x1.1 is less than maximum size of the solid additive.  
As to claim 18, Takehara discloses that the compound resin comprises 0.01 to 20 vol% of the solid additive (paragraph 82). 

Response to Arguments
Applicant alleges that Takehara does not disclose the void spaces formed by overlapping or crossing of pillar-like supporting bodies which are formed of the reinforcing fibers covered with the matrix resin.  The examiner respectively disagrees. 
As previously discussed, the resin layer in Takehara is obtained by impregnating a porous sheet material with a compound resin wherein the porous sheet material is a nonwoven fabric having continuous through-holes connected to each other to form a three dimensionally communicating structure (paragraphs 42, 
The proportion of the solid additive remains in the cured coat layer is 99%, 98% or 28% (examples 13, 18 and 19 respectively).  Hence, some of the solid particles are penetrating into the continuous through-holes of the porous material and so is the resin.   
The non-woven fabric is obtained using a melt blown process (paragraph 120).  In the melt blown system, a molten polymer is forced through small split openings and high temperature air is impinged at both sides of the existing film.  The fast-moving air streams stretch the molten polymer into discontinuous fibers which are then condensed as a randomly entangled web.  As the discontinuous fiber is in the form of a rod, a column or a pillar, it is not seen that the impregnated discontinuous fiber could not have a shape of a pillar.    
Accordingly, the rejection is sustained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Hai Vo/
Primary Examiner
Art Unit 1788